                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

TRUMAN COIN GROSS,                                                             PLAINTIFF
ADC #135755

v.                          CASE NO. 5:18-CV-00309 BSM

DARREN DANIELS, Sergeant,
Varner Super Max Unit, ADC; et al.                                          DEFENDANTS

                                         ORDER

       After de novo review of the record, including Truman Gross’s objections, the

recommended disposition [Doc. No. 65] is adopted, and defendants’ motion for summary

judgment [Doc. No. 51] is granted. Gross’s claims against Kelley, Payne, Shipman, Rushing,

Daniels, and Byers are dismissed without prejudice, and his Interstate Agreement on

Detainers Act and procedural due process claims against Gibson and Straughn are dismissed

with prejudice. It is certified that an in forma pauperis appeal from this order would not be

taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 20th day of August 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
